Citation Nr: 0722873	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in November 2006.  

The claim of service connection for a lumbar spine disorder 
was the subject of a previous RO decision in January 1969.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for a lumbar 
spine disorder is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The additional evidence presented since a final January 
1969 decision of the RO is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a lumbar spine 
disorder.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas; difficulty in adapting to stressful circumstances and 
an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).  

2.  The criteria for the assignment of an initial 70 percent 
evaluation, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his service-connected PTSD.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2003 and June 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior to the 
appealed January 2005 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By an October 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for a lumbar spine disorder was denied in a 
decision of the RO in January 1969.  The veteran did not 
timely appeal from that determination.  He applied to reopen 
his claim in May 2003.  

Since the January 1969 decision, the veteran has submitted 
treatment records dated February 2001 to September 2001 from 
a private medical facility in which the veteran was diagnosed 
with degenerative joint disease of the lumbar spine.

Also submitted were treatment records dated August 2002 to 
March 2006 from the VA medical facility.  

The veteran also submitted treatment records from a private 
medical facility dated March 2006 to April 2006.  The records 
showed that the veteran underwent a surgical procedure for 
his claimed lumbar spine disability.  

The veteran also submitted a November 2006 statement from a 
VA medical provider indicating that the veteran had a back 
disorder that "existed during his time in the service; and 
ha[d] become worse with time."

Finally, the veteran submitted various lay statements, 
including at his November 2006 Board videoconference hearing, 
that he injured his back in service working as a mechanic and 
that the back problems had persisted since that time.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a lumbar spine 
disorder.  


Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD in a January 2005 
rating decision and assigned a 30 percent evaluation 
effective on May 1, 2003, the date of claim.  In a May 2006 
Decision Review Officer (DRO) decision, the DRO increased the 
evaluation to 50 percent, effective back to the date of 
claim.  That 50 percent evaluation has remained in effect 
since that time.  

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the PTSD remains on appeal.  See AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  

During the January 2004 VA examination, the examiner recorded 
the veteran's previous military and post-military work 
history.  

The veteran reported that he had been unemployed since 2001.  
He was a truck driver and mechanic and always had problems in 
dealing with authority figures.  As a result, he switched 
jobs often with his longest lasting 3-4 years.  He had no 
complaints of problems dealing with co-workers.  

He reported for the past 1-2 years using prescribed 
medications for his psychiatric condition.  He felt pretty 
depressed on an almost daily basis and had excessive problems 
with sleep for years.  His energy level was extremely low.  

He found it hard to enjoy anything and would isolate himself 
in his own home.  He had poor concentration and a lack of 
interest in life and had passive suicidal thoughts, but no 
specific plan.  He did exhibit some diffuse guilt feelings in 
general.  

He reported PTSD symptoms of nightmares and intrusive 
thoughts, at least 2-3 times per week, about his experience 
in Vietnam.  He also avoided crowds and going to the movies.  
He demonstrated definite attachment and estrangement issues 
and did not trust people.  He had no friends or social life 
and had no interest in pursuing either.  

The veteran experienced regular sleep disturbances and only 
slept 4 hours per night.  He also described being irritable 
and easily angered.  Additionally he had exaggerated startle 
responses and was hypervigilant.  

On examination, he displayed a dysphoric affect throughout 
the evaluation that was very limited and restricted.  His 
speech was soft and monotone and was difficult to hear at 
times.  He denied having any active suicidal thoughts or 
intent, but did have passive suicidal ideation over the 
years.  

The thought processes were clear, coherent, goal directed and 
logical.  Thought content was free of obsessions, 
compulsions, delusions, or hallucinations.  There was no 
evidence of major disturbance in memory or concentration.  
Judgment and insight were pretty good.  

The veteran was diagnosed with PTSD.  The examiner assigned 
the veteran a Global Assessment of Functioning (GAF) score 
ranging from 50-60.

From January 2004 to March 2006, the veteran received 
treatment from VA for various conditions including PTSD.  In 
a September 2005 treatment record, the veteran complained of 
not coping well with his family issues and depression.  He 
was unable to sleep at night and was having nightmares and 
flashbacks because of the stories reported in the news.

In an October 2005 treatment record, the examiner recorded 
the reported stressors associated with service in Vietnam.  
His speech was slow and deliberate, affect unanimated and 
mood depressed.  

The veteran reported increasing difficulty getting along with 
his family.  He had a bad temper, felt constant pressure and 
stress, and was hypervigilant, especially in stores or in 
public.  Helicopters reminded him of Vietnam, and he had 
occasional flashbacks.

He had mild cognitive impairment, contributing to his coping 
difficulty.  He denied suicidal thoughts or intent.  He had 
regular sleep disturbance.  He demonstrated signs of 
survivor's guilt.  The examiner concluded the veteran would 
benefit from individual therapy to address his depression and 
PTSD.  

In a January 2006 treatment record, tests indicated the 
veteran experienced hallucinations.  The veteran reported 
having "black flashes" and vivid flashbacks of his time in 
Vietnam.  He did have suicidal ideation, but denied any 
active plan.  He reported his medication was ineffective in 
relieving his depression and anxiety symptoms.  

In the February 2006 treatment record, the veteran complained 
of intermittent flashbacks of his base being attacked.  He 
made vague statements interpreted as subtle visual 
hallucinations or recollections.  He was prescribed a new 
medication to treat his PTSD, anxiety, and hallucinations.  

In a November 2006 VA treatment record, the medical care 
provider opined that the veteran was unemployable.  The 
medical care provider stated that, due to his PTSD and other 
mental health issues, the veteran could not tolerate the 
mildest stress of competitive employment.  Additionally, the 
veteran could not tolerate volunteer work that would keep him 
busy.  

Given the evidence of record, the Board finds the service-
connected PTSD is productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment, with deficiencies in most areas including 
difficulty in adapting to stressful circumstances (including 
work or a work or a worklike setting) and an inability to 
establish and maintain effective relationships as 
contemplated for a 70 percent evaluation under Diagnostic 
Code 9411.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display gross impairment in 
thought processes or communication, persistent delusion or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss.  Thus, a rating higher than 70 
percent is not for application.  

Overall, the evidence warrants a 70 percent rating, but not 
higher, for the service-connected PTSD.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a lumbar spine disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

An increased evaluation of 70 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

Having reopened the claim of service connection for a lumbar 
spine disorder, the Board finds that additional development 
is necessary with respect to that claim.  

The Board is aware that the veteran's induction examination 
noted an abnormality in the spine.  Subsequently during 
service, the veteran received treatment for low back pain in 
April 1967, June 1967, July 1967, and February 1968.  

Following his discharge from service in August 1968, the 
veteran filed a claim for benefits.  In the January 1969 
rating decision, the RO denied the veteran's claim of service 
connection for lumbar spine disorder on the basis that the 
claimed back condition clearly existed prior to service and a 
permanent increase in the pre-existing disability during 
service was not demonstrated.   

As noted, subsequent post service private facility and VA 
treatment records reference treatment for a lumbar spine 
disorder.  

In this regard, the Board notes that in the case of a 
preexisting injury or disease, service connection may be 
granted where there is an increase in disability during 
service not due to the natural progression of the disease.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.

Accordingly, the Board finds that the veteran should be 
afforded a VA examination to address the nature and likely 
etiology of the claimed lumbar spine disorder.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should 
also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed lumbar 
spine disorder.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed lumbar 
spine disorder.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  The examination should 
address the nature, extent, and likely 
etiology of any current lumbar spine 
disorder.  Based upon the review of the 
claims folders and the examination 
results, the examiner should offer an 
opinion as to the following questions:  

a.  Whether the evidence of record 
clearly and unmistakably shows that a 
lumbar spine disability existed prior to 
the veteran's entrance onto active duty.  

b.  If any such lumbar spine disorder 
existed prior to the veteran's entrance 
onto active duty, was the lumbar spine 
disability not clearly and unmistakably 
aggravated by service?  

c.  If a lumbar spine disorder did not 
preexist service, is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that any currently 
demonstrated lumbar spine disability is 
due to any event or incident of his 
period of active service?  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for a claimed lumbar 
spine disorder should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


